DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “charge trapping layer comprising polycrystalline silicon in interfacial contact with the semiconductor layer.” Of Claim 13


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “charge trapping layer comprising polycrystalline silicon in interfacial contact with the semiconductor layer” of Claim 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 11,139,198 B2; hereinafter Patent in view of Nishida et al. (JP 2007/214199 A). 

Application 17/445,840
Patent US 11,139,198 B2
Claim 1,  A multilayer structure comprising: 

a single crystal semiconductor handle substrate comprising two major, generally parallel surfaces, one of which is a front surface of the single crystal semiconductor handle substrate and the other of which is a back surface of the single crystal semiconductor handle substrate, 


a circumferential edge joining the front and back surfaces of the single crystal semiconductor handle substrate, a central plane between the front surface and the back surface of the single crystal semiconductor handle substrate, and a bulk region between the front and back surfaces of the single crystal semiconductor handle substrate, wherein 


the single crystal semiconductor handle substrate has a minimum bulk region resistivity of at least about 500 ohm-cm;


 a semiconductor layer comprising amorphous silicon germanium or polycrystalline silicon germanium, 






wherein the amorphous silicon germanium or the polycrystalline germanium has a molar percent of germanium of at least about 5 molar %, 







and further wherein the semiconductor layer comprises dislocations selected from the group consisting of misfit dislocations, threading dislocations, and a combination thereof, wherein a concentration of dislocations is between 1x105/cm2 and 1x1010/cm2; 








a dielectric layer comprising a material selected from the group consisting of silicon dioxide, silicon nitride, hafnium oxide, titanium oxide, zirconium oxide, lanthanum oxide, barium oxide, and a combination thereof.; and 




a single crystal semiconductor device layer.
Claim 1, A multilayer structure comprising: 

a single crystal semiconductor handle substrate comprising two major, generally parallel surfaces, one of which is a front surface of the single crystal semiconductor handle substrate and the other of which is a back surface of the single crystal semiconductor handle substrate, 


a circumferential edge joining the front and back surfaces of the single crystal semiconductor handle substrate, a central plane between the front surface and the back surface of the single crystal semiconductor handle substrate, and a bulk region between the front and back surfaces of the single crystal semiconductor handle substrate, wherein 


the single crystal semiconductor handle substrate has a minimum bulk region resistivity of at least about 500 ohm-cm;


 a semiconductor layer comprising amorphous silicon germanium 


having grain sizes of less than about 10 nanometers or polycrystalline silicon germanium having grain sizes of about 20 nanometers, 

wherein the amorphous silicon germanium or the polycrystalline germanium has in a molar percent of germanium of at least about 5 molar % and less than 20 molar % and 

having an average thickness between about between about 5 nanometers and about 4000 nanometers, 

and further wherein the semiconductor layer comprises dislocations selected from the group consisting of misfit dislocations, threading dislocations, and a combination thereof, wherein a concentration of dislocations is between 1x105/cm2 and 1x100/cm2, 

and further wherein the semiconductor layer comprising amorphous silicon germanium or polycrystalline silicon germanium is in interfacial contact with the front surface of the single crystal semiconductor handle substrate; 

a dielectric layer 





in interfacial contact with the semiconductor layer comprising amorphous silicon germanium; and 

a single crystal semiconductor device layer in interfacial contact with the dielectric layer.

Claim 17 ,
The multilayer structure of claim 1 wherein 

the dielectric layer comprises a material selected from the group consisting of silicon dioxide, silicon nitride, hafnium oxide, titanium oxide, zirconium oxide, lanthanum oxide, barium oxide, and a combination thereof.



	Claim 1 of the Patent does not explicitly disclose a dielectric layer comprising a material selected from the group consisting of silicon dioxide, silicon nitride, hafnium oxide, titanium oxide, zirconium oxide, lanthanum oxide, barium oxide, and a combination thereof.
	Hishida discloses a dielectric layer (12) comprising a material selected from the group consisting of silicon dioxide, silicon nitride (“(silicon oxide or silicon nitride)., hafnium oxide, titanium oxide, zirconium oxide, lanthanum oxide, barium oxide, and a combination thereof.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify multilayer structure in the Patent  in view of Hishida such that a dielectric layer comprising a material selected from the group consisting of silicon dioxide, silicon nitride, hafnium oxide, titanium oxide, zirconium oxide, lanthanum oxide, barium oxide, and a combination thereof in order to have a material that can efficiently transmit the stress generated in the heteroepitaxial layer to the Si layer, and can prevent defects propagating from the heteroepitaxial layer, and further has compatibility with the device process (Page 5)


Claim 2 is similarly rejected over Claim 2 of the Patent in view of Nishida. 
Claim 3 is similarly rejected over Claim 4 of the Patent in view of Nishida. 
Claim 4 is similarly rejected over Claim 6 of the Patent in view of Nishida. 
Claim 5 is similarly rejected over Claim 5 of the Patent in view of Nishida.
Claim 7 is similarly rejected over limitation included in Claim 1 of the Patent in view of Nishida. 
Claim 8 is similarly rejected over limitation included in Claim 1 of the Patent in view of Nishida.
Claim 11 is similarly rejected over Claim 11 of the Patent in view of Nishida.
Claim 12 is similarly rejected over Claim 12 of the Patent in view of Nishida.


Claims 2-13 are rejected as being dependent on Claim 1


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishida et al. (JP 2007/214199 A) in view of Libbert et al (US 2012/0238070 A1) and Arena et al. (US 2009/0189185 A1).
Regarding Claim 1,  Nishida (Fig. 1, 2) discloses a multilayer structure comprising: 
a single crystal semiconductor handle substrate (10) comprising two major, generally parallel surfaces, one of which is a front surface (top) of the single crystal semiconductor handle substrate (10) and the other of which is a back surface (bottom) of the single crystal semiconductor handle substrate (10), a circumferential edge (sides) joining the front and back surfaces of the single crystal semiconductor handle substrate (10), a central plane (a plane of 10 between front and back) between the front surface and the back surface of the single crystal semiconductor handle substrate, and a bulk region (a region of 10 between front and back) between the front and back surfaces of the single crystal semiconductor handle substrate (10), wherein 
the single crystal semiconductor handle substrate (10) has a minimum bulk region resistivity 
The examiner notes that at least some a minimum bulk region resistivity is inherent to Si substrate.
a semiconductor layer comprising amorphous silicon germanium or polycrystalline silicon germanium  (polycrystalline SiGe, 11), wherein the amorphous silicon germanium or the polycrystalline germanium (11) has a molar percent of germanium of at least about 5 molar %, (“First, an SiGe layer 11 containing 20 at % Ge was grown on the single crystal Si substrate 10 by 100 nm by epitaxial growth”)
and further wherein the semiconductor layer comprises dislocations  selected from the group consisting of misfit dislocations, threading dislocations, and a combination thereof (“crystal defects 16 can include dislocations (eg, misfit dislocations) and / or stacking faults”), wherein 
a dielectric layer (12) comprising a material selected from the group consisting of silicon dioxide, silicon nitride, hafnium oxide, titanium oxide, zirconium oxide, lanthanum oxide, barium oxide, and a combination thereof. (silicon oxide or silicon nitride) ; and 
a single crystal semiconductor device layer (single crystal Si.15).
Nishida does not explicitly disclose the single crystal semiconductor handle substrate has a minimum bulk region resistivity of at least about 500 ohm-cm and a concentration of dislocations is between 1x105/cm2 and 1x1010/cm2.
Libbert discloses the single crystal semiconductor handle substrate (10) has a minimum bulk region resistivity of at least about 500 ohm-cm [0031] for the purpose of having SOI substrate that exhibit improved reliability and yield when used in RF applications and, in particular, high performance RF circuits [0004].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a multilayer structure in Nishida in view of Libbert such that the single crystal semiconductor handle substrate (10) has a minimum bulk region resistivity of at least about 500 ohm-cm in order to have SOI substrate that exhibit improved reliability and yield when used in RF applications and, in particular, high performance RF circuits [0004].
Nishida in view of Libbert does not explicitly disclose a concentration of dislocations is between 1x105/cm2 and 1x1010/cm2.
Arena discloses a semiconductor layer (12) comprises dislocations selected from the group consisting of misfit dislocations, threading dislocations, and a combination thereof, wherein a concentration of dislocations is between 1x105/cm2 and 1x1010/cm2 [0038] for having silicon germanium layer to have a reduced density [0038]
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify multilayer structure in Nishida in view of Libbert and Arena such that a concentration of dislocations is between 1x105/cm2 and 1x1010/cm2 in order to have silicon germanium layer to have a reduced density [0038] and since it has been held that the general conditions of a claim are disclosed in a prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding Claim 2, Nishida in view of Libbert and Arena discloses the multilayer structure of claim 1 wherein 
the single crystal semiconductor handle substrate has a bulk resistivity between about 1000 Ohm-cm and about 100,000 Ohm-cm. [Libbert  0031].

Regarding Claim 3, Nishida in view of Libbert and Arena discloses the multilayer structure of claim 1 wherein 
the single crystal semiconductor handle substrate has a bulk resistivity between about 3000 Ohm-cm and about 10,000 Ohm-cm. [Libbert  0031].

Regarding Claim 4, Nishida in view of Libbert and Arena discloses the multilayer structure of claim 1 wherein 
the single crystal semiconductor handle substrate comprises a single crystal silicon wafer, which has a bulk resistivity between about 3000 Ohm-cm and about 100,000 Ohm-cm. [Libbert  0031].
.

Regarding Claim 5, Nishida in view of Libbert and Arena discloses the multilayer structure of claim 1 wherein 
the single crystal semiconductor handle substrate comprises a single crystal silicon wafer, which has a bulk resistivity between about 3000 Ohm-cm and about 5,000 Ohm-cm. [Libbert  0031].


Regarding Claim 8, Nishida in view of Libbert and Arena discloses the multilayer structure of claim 1 wherein 
the semiconductor layer has an average thickness between about between about 5 nanometers and about 4000 nanometers (“SiGe layer 11  grown on the single crystal Si substrate 10 by 100 nm by epitaxial growth”).

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishida et al. (JP 2007/214199 A) in view of Libbert et al (US 2012/0238070 A1) and Arena et al. (US 2009/0189185 A1)   and further in view Pawlack et al. (US 2009/0042374 A1)
Regarding Claim 9, Nishida in view of Libbert and Arena discloses the multilayer structure of claim 1 wherein  
the molar percent of germanium is at least 50 molar %.[0033]
Nishida in view of Libbert and Arena does not explicitly disclose the molar percent of germanium is at least 50 molar %.
Pawlak (Fig. 1) discloses a semiconductor layer comprising amorphous silicon germanium (12) [0009, 0017, 0036] in a molar percent of germanium of at least about 5 % and to 50% [0033] for the purpose of growing relaxed SiGe layers, and a further need to grow improved Si strained layers [0006]
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a multilayer structure in Nishida in view of Libbert and Arena and Pawlak such that a semiconductor layer comprising amorphous silicon germanium,  a molar percent of germanium of at least about 50 molar % in order to grow relaxed SiGe layers, and a further need to grow improved Si strained layers [0006] and since it has been held that the general conditions of a claim are disclosed in a prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.


Regarding Claim 10, Nishida in view of Libbert and Arena discloses the multilayer structure of claim 1 wherein the molar percent of germanium.
Nishida in view of Libbert and Arena does not explicitly disclose the molar percent of germanium is at least 90 molar %.[0033]
Pawlak (Fig. 1) discloses a semiconductor layer comprising amorphous silicon germanium (12) [0009, 0017, 0036] and varying  a molar percent of germanium [0033] for the purpose of growing relaxed SiGe layers, and a further need to grow improved Si strained layers [0006]
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a multilayer structure in Nishida in view of Libbert and Arena and Pawlak such that a semiconductor layer comprising amorphous silicon germanium,  a molar percent of germanium of at least about 90 molar % in order to grow relaxed SiGe layers, and a further need to grow improved Si strained layers [0006] and since it has been held that the general conditions of a claim are disclosed in a prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
The specific claimed relative the molar percent of germanium, absent any criticality, are only considered to be the "optimum" molar percent that a person having ordinary skill in the art would have been able to determine using routine experimentation based, among other things, on the desired adhesive strength, manufacturing costs, etc. (see Boesch, 205 USPQ 215 (CCPA 1980)), and since neither non-obvious nor unexpected results, i.e., results which are different in kind and not in degree from the results of the prior art, will be obtained.
Accordingly, since the applicants have not established the criticality (see next paragraph below) of molar percent of germanium, it would have been obvious to one of ordinary skill in the art to use these values in the device of Nishida in view of Libbert and Arena and Pawlak.
The specification contains no disclosure of either the critical nature of the claimed dimensions or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).


Claims 11-12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishida et al. (JP 2007/214199 A) in view of Libbert et al (US 2012/0238070 A1) and Arena et al. (US 2009/0189185 A1)  and further in view of Miu et al. (US 2012/0115310 A1).
Regarding Claim 11, Nishida in view of Libbert and Arena discloses the multilayer structure of claim 1 wherein the semiconductor layer (11). 
Nishida in view of Libbert and Arena discloses the does not explicitly disclose carbon  in a concentration between 0.1 molar % and 5 molar %.
Miu discloses SiGe with varying carbon concentration [0014, 0030, 0031, Claim 17) for the purpose of reduce defects in the epitaxial layer and improving a concentration of boron or carbon in epitaxial layer [0015, 0030] 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify multilayer structure in Nishida in view of Libbert and Arena and Miu such that a the relaxed semiconductor layer comprises carbon  in a concentration between 0.1 molar % and 5 molar % in order to reducing defects in the epitaxial layer and improve a concentration of boron or carbon in epitaxial layer [0030] and since it has been held that the general conditions of a claim are disclosed in a prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 



Regarding Claim 12, Nishida in view of Libbert and Arena discloses the multilayer structure of claim 1 wherein the semiconductor layer (11) comprises carbon in a concentration between 0.5 molar % and 15 molar %.
Nishida in view of Libbert and Arena discloses the does not explicitly disclose carbon  in a concentration between 0.5 molar % and 15 molar %.
Miu discloses SiGe with varying carbon concentration [0014, 0030, 0031, Claim 17) for the purpose of reducing defects in the epitaxial layer and improving a concentration of boron or carbon in epitaxial layer [0015, 0030] 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify multilayer structure in Nishida in view of Pawlak and Libbert and Miu such that a the relaxed semiconductor layer comprises carbon  in a concentration between 0.5 molar % and 15 molar % in order to reduce defects in the epitaxial layer and improve a concentration of boron or carbon in epitaxial layer [0030] and since it has been held that the general conditions of a claim are disclosed in a prior, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 

Claims 13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishida et al. (JP 2007/214199 A) in view of Libbert et al (US 2012/0238070 A1) and Arena et al. (US 2009/0189185 A1)  and further in view of Degani (JP 2007/158713 A)
Regarding Claim 13, Nishida in view of Libbert and Arena discloses the multilayer structure of claim 1 further the semiconductor layer (polycrystalline SiGe, 11), 
Nishida in view of Libbert and Arena does not explicitly disclose charge trapping layer comprising polycrystalline silicon in interfacial contact with the semiconductor layer wherein the charge trapping layer has a resistivity of at least about 1000 ohm-cm.
Decani discloses charge trapping layer (11) comprising polycrystalline silicon in interfacial contact with a semiconductor layer (12) wherein the charge trapping layer has a resistivity of at least about 1000 ohm-cm (“Polycrystalline silicon can be produced so that its resistivity exceeds 10 kOhm cm”)
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify multilayer structure in Nishida in view of Pawlak and Libbert and Miu and Degani such that a charge trapping layer comprising polycrystalline silicon in interfacial contact with the semiconductor layer wherein the charge trapping layer has a resistivity of at least about 1000 ohm-cm in order to provide the charge trapping center and convert from movable charges to fixed charges.



Allowable Subject Matter
Claim 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY YEMELYANOV whose telephone number is (571)270-7920. The examiner can normally be reached M-F 9a.m.-6p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DMITRIY YEMELYANOV/Examiner, Art Unit 2891     

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891